Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The response of 12/29/2020 was received and considered.
Claims 1-23 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive.
Applicant’s remarks (§IV) points to the amended limitations in support of allowability.  
Regarding “wherein the user configuration data set by the user input comprises first set data indicating whether to provide the first location data or the second location data and second set data indicating a user adjusted degree of accuracy set as the second degree of accuracy of the second location data”, Janoulis teaches that it was known to enable a user to establish a policy specify per-application location resolution for specifying location accuracy information (¶32).  Having a user specify the application to indicate an application and a degree of accuracy would have been an obvious 
Regarding “display a first indicator indicating the information on the first location data on an execution screen of the first application program” and “display a second indicator, different from the first indicator, indicating the information on the second location data on an execution screen of the second application program, wherein a range indicated by the second indicator is wider than a range indicated by the first indicator”, Chen teaches displaying a device location with varying accuracy, including an indicator displaying a point for higher accuracy (Fig. 3, 302) or a region for lower accuracy (Fig. 4, 402), to enable the user to determine the degree of accuracy applied (col. 10, lines 24-36, col. 11, lines 19-27).  The Examiner respectfully maintains that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bai, as modified, to include displaying a first indicator indicating the information on the first location data on an execution screen of the first application program and displaying a second indicator, different from the first indicator, indicating the information on the second location data on an execution screen of the second application program, wherein a range indicated by the second indicator is wider than a range indicated by the first indicator to indicate a location accuracy being used within a respective application to the user, as taught by Chen.
Applicant’s remarks (§§ V-VIII) refer to the arguments presented in §IV.  The Examiner refers to the above response and respectfully maintains that the application is not yet in condition for allowance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-8, 12-14, 16-17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0316332 A1 to Bai et al. (Bai) in view of US 2011/0084803 A1 to Niemela et al. (Niemela), US 2011/0138480 A1 to Janoulis et al. (Janoulis), US 2014/0157336 A1 to Deegan et al. (Deegan) and US 10,028,084 B2 to Chen et al. (Chen).
Regarding claim 1, Bai discloses an electronic device, comprising: a user interface (tablet, phone, ¶27); a location sensor configured to sense a location of the electronic device (sensors, including GPS, ¶35); a processor electrically connected with the user interface and the location sensor (¶31); and a memory electrically connected with the processor and configured to store a first application program and a second application program (device applications, ¶2, ¶35, ¶43), wherein the memory is further configured to store instructions that, when executed, configure the processor to: receive, from the location sensor (¶35), first location data (request for location, ¶67) with a first degree of accuracy regarding the location of the electronic device (location with high level of accuracy, ¶68), based on the first location data being received, process at least part of the first location data to generate second location data with a second degree of accuracy lower than the first degree of accuracy regarding the Niemela teaches a similar invention to that of Bai where location information is modified for a destination for privacy, and specifically teaches where one transformation can include making no changes to the location information (¶37).  Further, Niemela teaches rules for providing location data with reduced accuracy (¶¶40-41) according to rules set by a user (¶45).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bai to provide at least part of the first location data to execute the first application program and to process the location data according to accuracy determination data, which includes at least one of various data about the electronic device or user configuration data set by a user input.  One of ordinary skill in the art would have been motivated to perform such a modification to provide full accuracy when required, and to enable a user to specify the accuracy for a given destination, as taught by Niemela.1  As modified, Bai is silent regarding using the same original/full accuracy location information for both applications (using the original and derived location data for respective applications) and lacks in response to generating the second location data, determine whether the first application program is able to display the information on the first location data and whether the second application program is able to display the Janoulis teaches that it was known to enable a user to establish a policy specify per-application location resolution for specifying location accuracy information (¶32).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bai, as modified above, to include sending original and derived location information to respective applications based on whether the application can display the data (based on whether the application is approved to receive the data) and such that the user configuration data set by the user input comprise first set data indicating whether to provide the first location data or the second location data and second set data indicating a user adjusted degree of accuracy set as the second degree of accuracy of the second location data.  One of ordinary skill in the art would have been motivated to perform such a modification to enable the user to specify privacy settings for location resolution, as taught by Janoulis.  As modified, Bai lacks deriving the second location data before determining the second application’s ability to display the data and thus lacks determining whether the applications can display the data specifically in response to generating the data.  However, pre-processing data, rather than processing the data in real-time was known in the art to provide benefits in responsiveness.  For example, Deegan teaches a content distribution system where content is created and converted to multiple formats (¶49) in anticipation of being transmitted to endpoints configured for consuming different content, with the benefit of increased speed of delivery (¶55).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bai, as modified above, such that the second location data is generated and stored prior to and in anticipation of delivery to the second application and, as such, the 

Regarding claims 4 and 17, Bai, as modified above, lacks wherein the memory is further configured to store a third application program, and wherein the instructions, when executed, further configure the processor to: process at least part of at least one of the first location data or the second location data to generate third location data with a third degree of accuracy regarding the location of the electronic device, the third degree of accuracy being lower than the second degree of accuracy, and provide at least part of the third location data to execute the third application program.  However, a skilled artisan would have found such a modification obvious based on the teachings provided in Bai.  As Bai responds to requests from applications with location data, possibly generalized based on a privacy policy for the requesting application (¶43, ¶116, ¶127, as discussed above), it would have been obvious to include a third application (as it was well-known to include many applications on a device such as the mobile phone disclosed in Bai, including the disclosed navigation, social-media, entertainment, and weather applications in ¶43) and to provide third location data, as per the process described in Bai.  Further, Bai teaches that the system can generalize first user-system location represented as global coordinates or a street address to a broader zip code, city, county, etc. (¶122), any of which a skilled artisan would have seen as obvious to apply to a third application, as part of the user settings, including providing location with a lower accuracy, such as county vs. city than that which was provided to the second application.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bai, as modified above, such that the memory is further configured to store a third application program, and wherein the instructions further configure the processor to: process at least part of at least one of the first location data or the second location data to generate third location data with a third degree of accuracy regarding the location of 
Regarding claims 7 and 20, Bai, as modified above, teaches wherein the location sensor is configured to include at least one of a global positioning system (GPS) sensor (¶35, ¶141), a Bluetooth (BT) circuit, a Wi-Fi circuit, or a cellular communication circuit (¶¶85-86).
Regarding claim 8, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale.
Regarding claims 12-13, Bai, as modified above, teaches wherein the instructions, when executed, further configure the processor to: gather context data regarding a context of the electronic device (application identification, ¶70 is indicative of context and use history), determine whether the gathered context data corresponds to a first status that is set to provide the first location data or a second status that is set to provide the second location data (consult preferences, ¶75, ¶96, ¶¶111-112, including determining application originating the request, i.e. application use data), in response to determining that the gathered context data corresponds to the first status, provide at least part of the first location data, and in response to determining that the gathered context data corresponds to the second status, provide the at least part of the second location data (provide privacy-adjusted location data based on application, ¶116). 
Regarding claim 14, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale.
Regarding claim 21, Bai, as modified above, teaches wherein the instructions, when executed, further cause the processor to, as part of determining whether the first application program is able to display information on the first location data (determine that a location is needed, ¶¶63-64, where 
Regarding claim 22, Bai, as modified above, teaches wherein the first application program is determined as being able to display the information on the first location data based on the first application program being an application of user interest (provide higher resolution data to applications that require it, ¶¶68-69; applications requiring higher resolution location are of more interest to a user), and wherein the second application program is determined as being able to display the information on the second location data based on the second application program being an application of no user interest (application requiring more generalized location data, ¶70).  Further, as modified by Janoulis, Janoulis teaches the user establishing an interest in applications, which is used to implement location generalization (¶32).  

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bai, Niemela, Janoulis, Deegan and Chen, as applied to claims 1 and 14 above, in view of US 2012/0222083 A1 to Vähä-Sipilä et al. (Vähä-Sipilä) and US 2010/0024045 A1 to Sastry et al. (Sastry).
Regarding claims 2 and 15, Bai, as modified above, teaches wherein the first location data comprises raw location data from the location sensor (unmodified, as discussed above with respect to Niemela, ¶37) and the second location data comprises only area information that covers the raw location data (generalized, as per Bai), but lacks wherein the user interface is configured to display a list of at least one application program that includes the first application program and the second application program, each application program of the list including a corresponding button for activating .

Claims 5-6, 10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bai, Niemela, Janoulis, Deegan and Chen, as applied to claims 1 and 14 above, in view of US 2010/0024045 A1 to Sastry et al. (Sastry).
Regarding claims 5-6 and 18-19, Bai, as modified above, teaches wherein the instructions, when executed, further configure the processor to: determine a context (application identification, ¶70), select the first location data to execute the first application program, and select the second location 
Regarding claim 10, Bai, as modified above, lacks wherein the instructions, when executed, further configure the processor to: gather time data regarding a time of the electronic device, determine whether the gathered time data corresponds to a first time that is set to provide the first location data or a second time that is set to provide the second location data, in response to determining that the gathered time of the electronic device corresponds to the first time, provide at least part of the first location data, and in response to determining that the time of the electronic device corresponds to the second time, provide the at least part of the second location data.  However, Sastry teaches that it was known to set location granularity preferences based on a set time (¶25).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bai, as modified above, such that the instructions, when executed, further configure the processor to: gather time data regarding a time of the electronic device, determine whether the gathered time data corresponds to a first time that is set to provide the first location data or a second time that is set to provide the second location data, in response to determining that the gathered time of the electronic device corresponds to the first time, provide at least part of the first location data, and in response to determining that the time of the electronic device corresponds to the second time, .

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bai, Niemela, Janoulis, Deegan and Chen, as applied to claim 14 above, in view of US 2010/0077484 A1 to Paretti et al. (Paretti).
Regarding claim 9, Bai, as modified above, lacks wherein the instructions, when executed, further configure the processor to: determine whether the location of the electronic device corresponds to a first location that is set to provide the first location data or a second location that is set to provide the second location data, in response to determining that the location of the electronic device corresponds to the first location, provide at least part of the first location data, and in response to determining that the location of the electronic device corresponds to the second location, provide at least part of the second location data.  However, Paretti teaches determining privacy preferences, including location granularity, based on a user’s location (¶¶109-111).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bai, as modified above, such that the instructions, when executed, further configure the processor to: determine whether the location of the electronic device corresponds to a first location that is set to provide the first location data or a second location that is set to provide the second location data (set privacy preferences based on user location), in response to determining that the location of the electronic device corresponds to the first location, provide at least part of the first location data, and in response to determining that the location of the electronic device corresponds to the second location, provide at least part of the second location data.  One of ordinary skill in the art 
Regarding claims 10-11, Bai, as modified above, lacks wherein the instructions, when executed, further configure the processor to: gather schedule data regarding a schedule of the electronic device, determine whether the gathered schedule data corresponds to a first schedule that is set to provide the first location data or a second schedule that is set to provide the second location data, in response to determining that the gathered schedule data of the electronic device corresponds to the first schedule, provide at least part of the first location data, and in response to determining that the schedule of the electronic device corresponds to the second schedule, provide the at least part of the second location data.  However, Paretti teaches determining privacy preferences, including location granularity, based on a user’s schedule (¶107).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bai, as modified above, such that the instructions, when executed, further configure the processor to: gather schedule data regarding a schedule of the electronic device (user’s schedule), determine whether the gathered schedule data corresponds to a first schedule that is set to provide the first location data or a second schedule that is set to provide the second location data, in response to determining that the schedule of the electronic device corresponds to the first schedule, provide at least part of the first location data, and in response to determining that the schedule of the electronic device corresponds to the second schedule, provide the at least part of the second location data (apply privacy preferences to location requests).  One of ordinary skill in the art would have been motivated to perform such a modification to enable privacy policies based on temporal data, as taught by Paretti.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bai, Niemela, Janoulis, Deegan and Chen, as applied to claim 22 above, in view of US 2014/0073305 A1 to Poulain.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841.  The examiner can normally be reached on Monday - Friday, 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-38623862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
February 18, 2021



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note also that Janoulis teaches a similar feature that appears to read on the amended limitation, where Janoulis teaches the user setting parameters associated with privacy settings (Janoulis, ¶32).